The action standing continued nisi, the opinion of the Court was delivered at November term, in Suffolk, by
Bigelow for the plaintiff.
Ward for the defendant.
Parsons, C. J.
It was within the discretion of the jury to assess the damages. They allowed interest on the money received from the date of the writ; and as the facts are stated, it appears to us equitable that interest should have been allowed from the negotiation of the notes. This the jury have not done, probably through inattention. But we cannot say that the verdict is against law or against evidence.
The plaintiff’s counsel, when the verdict was returned, and before it was recorded, should have made inquiry whether the jury had considered this point or not. If they had, the Court would not have interfered; if they had not, the Court would have sent them out to consider it. But as this was not done, until after the verdict was made a record of the Court, it is now too late for us to interfere.
It appears that, had interest been allowed by the jury from the negotiation of the notes, the plaintiff would have been entitled to full costs, which she cannot now have. We do not inquire into the consequences of verdicts, as they may relate to costs. The costs are regulated by the verdict, and not the verdict by the costs.
The plaintiff can take nothing by her motion for a new trial